DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 06/13/22, for application number 16/825,836 has been received and entered into record.  Claims 1, 8, 12, 15, 23, and 24 have been amended.  Therefore, Claims 1, 3, 4, 6-8, 10-15, and 17-24 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed 07/11/22 has been accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Matthew Sanders (Reg. No. 77,972) on 06/21/22.
The application has been amended as follows: 
Listing of Claims
1-20.	(Cancelled)

21.	(Currently Amended) A method, comprising:
establishing, by a computer system, a performance model configured to model a relationship between a frequency of a CPU of a server of a plurality of servers and an end-to-end performance metric that reflects a response time of an instrumentation framework that measures a latency for executing a set of desktop operations of a virtual desktop infrastructure (VDI) service provided by the plurality of servers combined with an inflation of the response time due to a throttling of the frequency of the CPU and virtual machine (VM) consolidation, wherein the set of desktop operations comprises at least one of: an open application operation, an edit document operation, or a save document operation;
determining, by the computer system, a VM consolidation ratio that can be supported by each server in the plurality of servers assuming a CPU of each server runs at a frequency that is in a supported CPU frequency range; 
calculating, by the computer system, a total number of active servers needed based on the determined VM consolidation ratio and a number of users; 
calculating, by the computer system, a reduced CPU frequency that reduces a power consumption function for each active server; and
for each active server, throttling the CPU of the server based on the reduced CPU frequency.

22.	(Previously Presented) The method of claim 21, wherein calculating the reduced CPU frequency is subject to a constraint that the reduced CPU frequency cannot cause the end-to-end performance metric for the performance model to cross a predefined threshold.

23.	(Previously Presented) The method of claim 22, wherein the constraint is based at least in part on a response time inflation factor due to the reduced CPU frequency.

24.	(Previously Presented) The method of claim 21, wherein throttling the CPU of the server based on the reduced CPU frequency comprises:
communicating, by the computer system, the reduced CPU frequency to an agent on the server. 

25.	(Previously Presented) The method of claim 21, further comprising:
measuring, by the computer system, the response time using the instrumentation framework.

26.	(Previously Presented) The method of claim 25, further comprising:
communicating, by the computer system, a top of the supported CPU frequency range to the instrumentation framework.

27.	(Previously Presented) The method of claim 21, wherein the set of desktop operations comprises the open application operation, the edit document operation, and the save document operation.

28.	(Currently Amended) A non-transitory computer readable storage medium having stored thereon program code executable by a computer system, the program code embodying a method, comprising:
establishing, by the computer system, a performance model configured to model a relationship between a frequency of a CPU of a server of a plurality of servers and an end-to-end performance metric that reflects a response time of an instrumentation framework that measures a latency for executing a set of desktop operations of a virtual desktop infrastructure (VDI) service provided by the plurality of servers combined with an inflation of the response time due to a throttling of the frequency of the CPU and virtual machine (VM) consolidation, wherein the set of desktop operations comprises at least one of: an open application operation, an edit document operation, or a save document operation; 
determining, by the computer system, a VM consolidation ratio that can be supported by each server in the plurality of servers assuming a CPU of each server runs at a frequency that is in a supported CPU frequency range; 
calculating, by the computer system, a total number of active servers needed based on the determined VM consolidation ratio and a number of users; 
calculating, by the computer system, a reduced CPU frequency that reduces a power consumption function for each active server; and
for each active server, throttling the CPU of the server based on the reduced CPU frequency.

29.	(Previously Presented) The non-transitory computer readable storage medium of claim 28, wherein calculating the reduced CPU frequency is subject to a constraint that the reduced CPU frequency cannot cause the end-to-end performance metric for the performance model to cross a predefined threshold.

30.	(Previously Presented) The non-transitory computer readable storage medium of claim 29, wherein the constraint is based at least in part on a response time inflation factor due to the reduced CPU frequency.

31.	(Previously Presented) The non-transitory computer readable storage medium of claim 28, wherein throttling the CPU of the server based on the reduced CPU frequency comprises:
communicating, by the computer system, the reduced CPU frequency to an agent on the server.

32.	(Previously Presented) The non-transitory computer readable storage medium of claim 28, further comprising:
measuring, by the computer system, the response time using the instrumentation framework.

33.	(Previously Presented) The non-transitory computer readable storage medium of claim 32, further comprising:
communicating, by the computer system, a top of the supported CPU frequency range to the instrumentation framework.

34.	(Previously Presented) The non-transitory computer readable storage medium of claim 28, wherein the set of desktop operations comprises the open application operation, the edit document operation, and the save document operation.

35.	(Currently Amended) A computer system, comprising:
at least one memory storing at least one component; and
at least one processor programmed to execute the at least one component to:
establish a performance model configured to model a relationship between a frequency of a CPU of a server of a plurality of servers and an end-to-end performance metric that reflects a response time of an instrumentation framework that measures a latency for executing a set of desktop operations of a virtual desktop infrastructure (VDI) service provided by the plurality of servers combined with an inflation of the response time due to a throttling of the frequency of the CPU and virtual machine (VM) consolidation, wherein the set of desktop operations comprises at least one of: an open application operation, an edit document operation, or a save document operation; 
determine a VM consolidation ratio that can be supported by each server in the plurality of servers assuming a CPU of each server runs at a frequency that is in a supported CPU frequency range; 
calculate a total number of active servers needed based on the determined VM consolidation ratio and a number of users; 
calculate a reduced CPU frequency that reduces a power consumption function for each active server; and
for each active server, throttle the CPU of the server based on the reduced CPU frequency.

	36.	(Previously Presented) The computer system of claim 35, wherein calculating the reduced CPU frequency is subject to a constraint that the reduced CPU frequency cannot cause the end-to-end performance metric for the performance model to cross a predefined threshold.
	37.	(Previously Presented) The computer system of claim 36, wherein the constraint is based at least in part on a response time inflation factor due to the reduced CPU frequency.

	38.	(Previously Presented) The computer system of claim 35, wherein throttling the CPU of the server based on the reduced CPU frequency comprises the at least one processor further programmed to execute the at least one component to:
communicate the reduced CPU frequency to an agent on the server. 

	39.	(Previously Presented) The computer system of claim 35, wherein the at least one processor is further programmed to execute the at least one component to:
measure the response time using the instrumentation framework.

40.	(Previously Presented) The computer system of claim 39, wherein the at least one processor is further programmed to execute the at least one component to:
communicate a top of the supported CPU frequency range to the instrumentation framework.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hanson, US PGPub 2009/0254660, discloses a performance model configured to model a relationship between a frequency of a CPU of a server of a plurality of servers and an end-to-end performance metric that reflects a response time of an instrumentation framework.
However, Hanson does not explicitly teach measuring latency for executing a set of desktop operations of a virtual desktop infrastructure service combined with an inflation of the response time due to a throttling of the frequency of the CPU and virtual machine consolidation, in combination with the remaining limitations as required by claim 21.
Claims 28 and 35 repeat the same limitations as recited in claim 1, and are allowed accordingly.
Claims 22-27, 29-34, and 36-40 depend on independent claims 21, 28, and 35, and are allowed accordingly.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186